DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2022 has been entered.

Response to Amendment
Claims 1, 8-9, 11, and 17-19 are amended. 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9, 11-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson  (US 2015/0130903) in view of Turner (US 2012/0199788).
Regarding Claim 1, Thompson teaches a voltage generator for supplying voltage power to an electronic device of a Light Detection and Ranging (LiDAR) system [0039-42], the voltage generator comprising: a clock source configured to generate a clock signal [0053-54; 0085; 0095; 0097]; a voltage source [0052-55; 0085; 0097-99; Claims 1 & 2]; configured to generate a first voltage signal having a first voltage level [0097-99; 0105; Claim 1 & 2]; and a voltage multiplier coupled to the voltage source and the clock source [0052; 0097-98; 0105; Claim 1 & 2], the voltage multiplier being configured to generate a second voltage signal having a second voltage level based on the first voltage signal and the clock signal [Claims 1 & 2; 0097-98; 0107-08], wherein the second voltage level is higher than the first voltage level [0085; 0097-99; 0105-8; Claims 1& 2]. Thompson also broadly teaches a ripple or noise… and a feedback controller [0013; 0040-44; 0053-54; 0084-86; 0093-0100, 0104]. Turner teaches a feedback controller coupled to the clock source, the feedback controller being configured to control a frequency of the clock signal based on a sensing signal indicating a ripple or noise in the second voltage signal [0023; 0026; 0029; 0041]. It would have been obvious to modify the device of Thompson to include a feedback controller for adjusting a clock signal in order to improve control of the laser transmit signal and improve resolution of the range estimate. 
Regarding Claim 11, Thompson discloses a method for generating a voltage to power an electronic device of a Light Detection and Ranging (LiDAR) system [0039-42], comprising: generating, by a clock source, a clock signal [0053-54; 0085; 0095; 0097]; generating, by a voltage source [0052-55; 0085; 0097-99; Claims 1 & 2], a first voltage signal having a first voltage level [0097-99; 0105; Claim 1 & 2]; and generating, by a voltage multiplier, a second voltage signal [0052; 0097-98; 0105; Claim 1 & 2] having a second voltage level based on the first voltage signal and the clock signal [Claims 1 & 2; 0097-98; 0107-08], wherein the second voltage level is higher than the first voltage level [0085; 0097-99; 0105-8; Claims 1& 2].  Thompson also broadly teaches a ripple or noise… and a feedback controller [0013; 0040-44; 0053-54; 0084-86; 0093-0100, 0104]. Turner teaches a controlling by a feedback controller coupled to the clock source, a frequency of the clock signal based on a sensing signal indicating a ripple or noise in the second voltage signal [0023; 0026; 0029; 0041]. It would have been obvious to modify the method of Thompson to include a feedback controller for adjusting a clock signal in order to improve control of the laser transmit signal and improve resolution of the range estimate.
Regarding Claim 19, Thompson discloses a Light Detection and Ranging (LiDAR) system [0039-42], comprising: a light source configured to emit a light beam; a scanner configured to project the light beam to an object [0010-012; 0038-42]; a photodetector configured to detect a reflected light beam reflected from the object [0038-42]; and a voltage generator configured to supply a voltage to at least one of the light source [0053-54; 0085; 0095; 0097], the scanner, or the photodetector [0038-42], the voltage generator comprising: a clock source configured to generate a clock signal [0053-54; 0085; 0095; 0097]; a voltage source [0052-55; 0085; 0097-99; Claims 1 & 2] configured to generate a first voltage signal having a first voltage level [0097-99; 0105; Claim 1 & 2]; and a voltage multiplier coupled to the voltage source and the clock source [0052; 0097-98; 0105; Claim 1 & 2], the voltage multiplier being configured to: generate a second voltage signal having a second voltage level based on the first voltage signal and the clock signal [Claims 1 & 2; 0097-98; 0107-08], wherein the second voltage level is higher than the first voltage level [0085; 0097-99; 0105-8; Claims 1& 2]; and supply the second voltage signal to at least one of the light source, the scanner, or the photodetector [0038-42; 0053-55; 0085; 0095; 0097-99; 0105-08]. Thompson also broadly teaches a ripple or noise… and a feedback controller [0013; 0040-44; 0053-54; 0084-86; 0093-0100, 0104]. Turner teaches a feedback controller coupled to the clock source, the feedback controller being configured to control a frequency of the clock signal based on a sensing signal indicating a ripple or noise in the second voltage signal [0023; 0026; 0029; 0041]. It would have been obvious to modify the device of Thompson to include a feedback controller for adjusting a clock signal in order to improve control of the laser transmit signal and improve resolution of the range estimate.
Regarding Claims 2-3, 12, and 20, Thompson also teaches a level shifter coupled to the clock source and the voltage source, the level shifter being configured to shift a voltage level of the clock signal to the first voltage level based on the first voltage signal [#726 of Fig 7; 0085-87; 0105-08] , and wherein the level shifter is coupled to the voltage multiplier and configured to supply the clock signal having the voltage level shifted to the first voltage level to the voltage multiplier to generate the second voltage signal [#726 of Fig 7; 0085-87; 0095-98; 0105-08].
Regarding Claims 4 and 13, Thompson also teaches wherein: the clock signal comprises a plurality of pulses; and the level shifter is configured to shift a height of the plurality of pulses to the first voltage level [0040-42; 0053-54; 0085].
Regarding Claims 8 and 17, Thompson also teaches sensing, by one or more sensors, an operation status or an operation environment of the voltage generator; generating, by the one or more sensors, the sensing signal indicating the operation status or the operation environment of the voltage generator; receiving, by the feedback controller, the sensing signal; and generating, by the feedback controller, a control signal to control the voltage source or the clock source based on the sensing signal [0013; 0040-44; 0053-54; 0084-86; 0093-0100, 0104] . Turner additionally teaches these limitations in [0023; 0026; 0029; 0041]. 
Regarding Claims 9 and 18, Thompson also teaches wherein the one or more sensors comprise at least one of: a temperature sensor configured to sense a temperature in the operation environment; a voltage sensor configured to sense the ripple or noise in the second voltage signal; or an ambient light sensor configured to sense an intensity of ambient light in the operation environment [0013; 0040-44; 0053-54; 0084-86; 0093-0100, 0104]. Turner additionally teaches these limitations in [0023; 0026; 0029; 0041].

Claims 5-7, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson  (US 2015/0130903) and Turner (US 2012/0199788), as applied to claims 1 and 11 above, and further in view of Freeman (US 2016/0118906).
Regarding Claims 5 and 14, Thompson does not explicitly teach – but  Freeman does teach wherein the voltage multiplier comprises a Dickson voltage multiplier having multiple stages, each stage comprising a diode and a capacitor [0130; 0149; 0156; 0159; 0165]. It would have been obvious to modify the system and method of Thompson to include a Dickson voltage multiplier and non-overlapping pulse trains in order to efficiently and independently control the two output voltages, the length of the pulses, with reduced interference.  
Regarding Claims 6 and 15, Thompson does not explicitly teach – but  Freeman does a non-overlapping pulse train generator configured to: generate first and second pulse trains based on the clock signal, wherein pulses of the first and second pulse trains are non-overlapping; and supply the first and second pulse trains to the Dickson voltage multiplier [0130; 0149; 0156; 0159; 0165]. It would have been obvious to modify the system and method of Thompson to include a Dickson voltage multiplier and non-overlapping pulse trains in order to efficiently and independently control the two output voltages, the length of the pulses, with reduced interference.  
Regarding Claims 7 and 16, Thompson does not explicitly teach – but  Freeman does teach wherein the voltage multiplier is configured to generate the second voltage signal without using an inductor or a transformer [0130; 0149; 0156; 0159; 0165]. It would have been obvious to modify the system and method of Thompson to include a Dickson voltage multiplier and non-overlapping pulse trains in order to efficiently and independently control the two output voltages, the length of the pulses, with reduced interference, as voltage multiplier circuits with level shifters do not require inductors or transformers.
Regarding Claim 10, Thompson does not explicitly teach – but  Freeman does teach wherein at least one of the clock source or the voltage source is programmable to generate the clock signal having a programmable frequency or the first voltage signal having a programmable first voltage level [0037; 0107; 0109; 0142]. It would have been obvious to modify the system and method of Thompson to include programmable voltages and frequencies in order to efficiently and independently control the two output voltages, the length of the pulses, with reduced interference.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 19 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. No allowable subject matter can be identified at this time. All rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645